Case 2:85-cv-04544-DMG-AGR Document 606 Filed 07/18/19 Page 1 of 4 Page ID #:31362



 1   JOSEPH H. HUNT
 2   Assistant Attorney General
     WILLIAM C. PEACHEY
 3   Director, District Court Section
 4   Office of Immigration Litigation
     COLIN A. KISOR
 5   Deputy Director, District Court Section
 6   Office of Immigration Litigation
     WILLIAM C. SILVIS
 7   Assistant Director, District Court Section
 8
     Office of Immigration Litigation
     SARAH B. FABIAN
 9   Senior Litigation Counsel, District Court Section
10
     Office of Immigration Litigation
           P.O. Box 868, Ben Franklin Station
11         Washington, D.C. 20044
12
           Tel: (202) 532-4824
           Fax: (202) 305-7000
13         Email: sarah.b.fabian@usdoj.gov
14
     Attorneys for Defendants
15
                       UNITED STATES DISTRICT COURT
16
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
     JENNY LISETTE FLORES; et al.,           )   Case No. CV 85-4544
18                                           )
19           Plaintiffs,                     )   NOTICE FILING SUPPLEMENT
                                             )   JUVENILE COORDINATOR
20                v.                         )   COMPLIANCE REPORT
21                                           )
     WILLIAM P. BARR, Attorney               )
22   General of the United States; et al.,   )
23
                                             )
             Defendants.                     )
24                                           )
25
                                             )

26
Case 2:85-cv-04544-DMG-AGR Document 606 Filed 07/18/19 Page 2 of 4 Page ID #:31363



 1         On July 5, 2019, the Court ordered Defendants to file a supplemental
 2
     compliance report from Mr. Henry A. Moak, Jr., the Juvenile Coordinator under
 3

 4   the Flores Settlement Agreement for U.S. Customs and Border Protection (“CBP”)

 5   (ECF No. 585). In accordance with the Court’s Order, CBP submits the attached
 6
     compliance report of Juvenile Coordinator Henry A. Moak, Jr. for the Court’s
 7

 8
     consideration.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                             1
Case 2:85-cv-04544-DMG-AGR Document 606 Filed 07/18/19 Page 3 of 4 Page ID #:31364



 1
     DATED:    July 18, 2019          Respectfully submitted,
 2

 3
                                      JOSEPH H. HUNT
                                      Assistant Attorney General
 4

 5
                                      WILLIAM C. PEACHEY
                                      Director, District Court Section
 6                                    Office of Immigration Litigation
 7
                                      COLIN A. KISOR
 8                                    Deputy Director, District Court Section
                                      Office of Immigration Litigation
 9

10                                    WILLIAM C. SILVIS
                                      Assistant Director, District Court Section
11
                                      Office of Immigration Litigation
12
                                      /s/ Sarah B. Fabian
13
                                      SARAH B. FABIAN
14                                    Senior Litigation Counsel
                                      Office of Immigration Litigation
15
                                      District Court Section
16                                    P.O. Box 868, Ben Franklin Station
                                      Washington, D.C. 20044
17
                                      Tel: (202) 532-4824
18                                    Fax: (202) 305-7000
                                      Email: sarah.b.fabian@usdoj.gov
19

20                                    Attorneys for Defendants
21

22

23

24

25

26

                                        2
Case 2:85-cv-04544-DMG-AGR Document 606 Filed 07/18/19 Page 4 of 4 Page ID #:31365



 1                             CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on July 18, 2019, I served the foregoing pleading on all

 4   counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5
     system.
 6

 7

 8                                                /s/ Sarah B. Fabian
 9                                                SARAH B. FABIAN
                                                  U.S. Department of Justice
10                                                District Court Section
11                                                Office of Immigration Litigation

12                                                Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
